Citation Nr: 0820798	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-22 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the cervical spine at C5-6-
7 (cervical spine disability).

2.  Entitlement to an initial compensable rating for left ear 
hearing loss 

3.  Entitlement to service connection for right ear hearing 
loss.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
May 1982 to September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the RO 
that, in pertinent part, granted service connection for 
degenerative joint disease of the cervical spine, evaluated 
as noncompensable, granted service connection for left ear 
hearing loss, evaluated as noncompensable, and denied service 
connection for right ear hearing loss.  The veteran filed a 
timely appeal of these determinations to the Board. 

In a July 2006 rating decision, the RO increased the initial 
rating for the veteran's service-connected degenerative joint 
disease of the cervical spine from noncompensable to 10 
percent disabling.

As the veteran has perfected an appeal as to the initial 
ratings assigned for his service-connected conditions, the 
Board has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is not manifested 
by incapacitating episodes having a total duration of at 
least 2 weeks but less than four weeks during the past 12 
months, nor is there forward flexion of the cervical spine 
greater than 15 degrees but not greater that 30 degrees, a 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  VA audiometric test results show that the veteran has 
level II hearing in the left ear.

3.  The evidence of record does not demonstrate that the 
veteran currently has right ear hearing loss for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the cervical spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a; Diagnostic Code 5293 (2003), 
Diagnostic Codes 5237, 5243 (2007).

2.  The criteria for an initial compensable rating for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85 
Diagnostic Code 6100 (2007).

2.  Right ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

In letters dated in December 2004 and March 2006, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was notified regarding what the evidence must show 
with respect to his claims for service connection, and also 
provided adequate notice of the evidence, which was not of 
record, that was necessary to substantiate the claims.  The 
veteran was also informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf, and the veteran was generally invited to 
send information or evidence to VA that may support the 
claims.  

In this regard, the Board observes that in Dingess v. 
Nicholson, the Court recently held that upon receipt of an 
application for service connection, VA is required to notify 
a claimant of what information and evidence will substantiate 
the elements of the claim for service connection, including 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, supra. 

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  As such, no further VCAA notice is required with 
respect to the veteran's claims for initial higher disability 
ratings for his cervical spine disability and left ear 
hearing loss.  Also, it of controlling significance that 
after being awarded an initial rating for both conditions, 
the veteran filed a notice of disagreement contesting the 
initial rating determinations.  See 73 Red. Reg. 23353-23356 
(April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add 
subparagraph (3), which provides VA has no duty to provide 
section 5103 notice upon receipt of a notice of 
disagreement).  The RO furnished the veteran a Statement of 
the Case addressing such evaluations, including notice of the 
criteria for higher evaluations for both conditions, and 
provided the veteran with further opportunity to identify and 
submit additional information and argument; and the veteran 
filed his substantive appeal in July 2006.  See 38 U.S.C.A. 
§ 5103A, 5104(a), 7105 (West 2002).  Under these 
circumstances, VA fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, 
any error as to either the content or timing of the notice is 
deemed harmless and resulted in no prejudice to the veteran.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment records, VA examinations, and 
statements submitted by the veteran and his representative in 
support of the claims. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran and further development and further 
expending of VA's resources is not warranted.  

II.  Initial Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1 
(2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

A.	Degenerative joint disease of the cervical spine.

The veteran's cervical spine disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5242.   
Under this code, the evaluation of degenerative arthritis of 
the spine is evaluated using the General Rating Formula for 
Diseases and Injuries of the Spine.  This formula provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching, in the area of the spine 
affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

The veteran's cervical spine disability may also be evaluated 
under Diagnostic Code 5243 for intervertebral disc syndrome.  
Under this code, evaluation of intervertebral disc syndrome 
(preoperatively or postoperatively) is to be made either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, if 
there are incapacitating episodes having a total duration of 
at least one week but less than two week during the past 12 
months, a minimum 10 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

The medical evidence regarding the veteran's cervical spine 
disability consists primarily of VA examinations dated in 
January and August 2005, and May 2006.

The January 2005 VA examiner noted the veteran's medical 
history and indicated that parathesias of the neck and 
shoulders started in 2002.  The veteran was noted to 
experience pain in the back of his neck, radiating to both 
shoulders.  The condition was not noted to be constant, but 
was indicated to flare up twice a day, lasting up to one 
hour.  Upon examination, the veteran's shoulders were noted 
to be within normal limits.  Range of motion of the shoulders 
was 180 degrees flexion, abduction of 180 degrees, external 
rotation of 90 degrees, internal rotation of 90 degrees, all 
without additional limitation by pain, fatigue, weakness, 
lack of endurance or incoordination.  Neurological 
examination of upper extremities revealed normal motor and 
sensory function.  X-rays revealed narrowing of C5-6 and C6-7 
interspaces with marginal spurs.  In addition, slight 
straightening of cervical lordosis was indicated and noted to 
be attributable to muscle spasm.  The veteran was diagnosed 
with degenerative joint disease at the cervical spine.

The veteran was again examined by VA in August 2005.  The 
veteran denied cervical spine pain.  Upon examination, the 
examiner indicated no radiation of pain on movement.  In 
addition, there was no muscle spasm or tenderness.  The 
veteran was found to have full range of motion of the 
cervical spine in all directions.  Slight discomfort was 
experienced at the end of extension and left lateral flexion.  
In addition, range of motion was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  No intervertebral disc syndrome was noted.  
Upper extremity motor and sensory function was normal.  X-ray 
of the cervical spine showed narrowing of C5-6 and C6-7 
interspaces with marginal spur and slight straightening of 
the cervical lordosis which was noted to be attributed to 
muscle spasm.  The veteran was diagnosed with degenerative 
joint disease of the cervical spine.

Finally, the veteran was again examined by VA in May 2006.  
The veteran's symptoms were noted, to include tingling 
sensation of the back of the neck, across the shoulders, with 
numbness.  This was noted to occur four to eight times per 
week, lasting one to three hours in the neck and shoulders.  
Pain radiating to the shoulders was also noted.  The veteran 
was not indicated to be incapacitated.  Upon examination, 
there was no radiation of pain, no muscle spasm, no cervical 
spine ankylosis.  There was tenderness in the neck 
paravertebral musculature.  Range of motion testing revealed 
full range of motion in all directions and range of motion 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, or incoordination after repetitive use or 
during flare up.  In addition, the examiner indicated that 
there was no intervertebral disc syndrome, and no bowel or 
bladder problems, or erectile dysfunction.  Upper extremity 
examination was normal and sensory function was normal.  The 
examiner stated that there were no neurological defects.  The 
veteran was diagnosed with cervical strain.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's cervical 
spine disability is not warranted.  In order to warrant an 
evaluation in excess of 10 percent under Diagnostic Code 
5243, the veteran's disability must have been productive of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
There is no medical evidence to support this in the veteran's 
file.  In fact, the veteran was specifically noted to have no 
intervertebral disc syndrome.

And under the General Rating Formula for Diseases and 
Injuries of the Spine, a higher evaluation is not warranted 
for the neck disability unless the veteran's condition is 
productive of forward flexion of the cervical spine greater 
than 15 degrees but not greater that 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 

In this case, range of motion testing of his cervical spine 
revealed full range of motion. There was also no weakness or 
fatigue, and no spasm or abnormal gait.  These symptoms 
warrant no more than a 10 percent evaluation under the 
general formula. 

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has subjective complaints of 
numbness and some pain, the record does not reflect objective 
evidence of actual impairment of his cervical spine upon 
clinical examination, as caused by such pain.  In addition, 
the examiners found that no DeLuca factors were evident, such 
as lack of endurance, fatiguing, and weakness, on 
examination.  And there is no evidence indicating a finding 
of additional functional loss beyond that which is 
objectively shown during the examination.  Therefore, the 
Board holds that an evaluation in excess of 10 percent in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7.

B.  Left ear hearing loss.

The veteran's left ear hearing loss is currently rated as 
noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  Under this Code, defective hearing evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  In addition, if impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the non service-
connected  ear will generally be assigned a Roman Numeral I.  
38 C.F.R. § 4.85(f).

The medical evidence in this case consists of a recent 
audiological evaluation dated in May 2006.  This examination 
reveals maximum pure tone threshold levels, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
45
70

Speech audiometry revealed speech recognition ability of 90% 
for the left ear.

The mechanical application of the rating schedule to the 
examinations of record shows that the veteran had level II 
hearing in the left ear for the examination of record.  Under 
38 C.F.R. § 4.85, this evaluation warrants a noncompensable 
rating for the veteran's left ear hearing loss.  38 C.F.R. 
§ 4.85; Diagnostic Code 6100 (2006).  In light of the 
foregoing, entitlement to a higher evaluation for the 
veteran's disability is not warranted.  

C.  Extra-schedular Analysis.

The above determinations are based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disabilities reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluations on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  There is no indication that the veteran's 
disabilities result in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Further, there is no indication from the record that the 
disabilities have required frequent periods of 
hospitalization, and the application of the regular schedular 
standards have not otherwise been rendered impractical.  In 
the absence of evidence of these factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the weight of the evidence is against a finding 
that the veteran has right ear hearing loss for VA purposes.  

In this case, the veteran's service medical records do not 
indicate right ear hearing loss in service.  

In May 2006, the veteran was afforded a VA audiological 
examination in connection with his claim.  This examination 
revealed maximum pure tone threshold levels, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
15
LEFT
5
5
5
45
70

Speech audiometry revealed speech recognition ability of 90% 
for the left ear and 100 percent in the right ear.

Based on the foregoing, the Board finds that the veteran does 
not have current right ear hearing loss for VA purposes.  And 
without a current diagnosis, a claim for entitlement to 
service connection cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In so concluding, the Board does not wish in any way to 
diminish the veteran's honored service.  The medical 
evidence, however, is against a current finding of right ear 
hearing loss.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  




ORDER

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the cervical spine at C5-7 
is denied.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss is denied. 

3.  Entitlement to service connection for right ear hearing 
loss is denied.




____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


